Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 14, 2018

                                      No. 04-17-00329-CR

                                         Brian FAZIO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5284
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
       After this court granted the State’s first motion for extension of time, its brief was due
February 12, 2018. The State has now filed a second motion for extension of time, asking for an
additional thirty days in which to file its brief. After review, we GRANT the State’s requested
extension and ORDER the State to file its brief in this court on or before March 14, 2018.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court